Exhibit 10.5

Amendment to

Stock Option Award Agreement

Symetra Financial Corporation and the undersigned Participant are parties to a
Stock Option Award Agreement (“Agreement”) issued to Participant pursuant to the
Symetra Financial Corporation Equity Plan. In order to align the Agreement with
the Symetra Financial Corporation Executive Severance Pay Plan and the Symetra
Financial Corporation Senior Executive Change in Control Plan, the parties
hereto agree to amend the Agreement as follows:

1. Notwithstanding Section 2 of the Agreement, in the event of a termination of
employment that entitles the Participant to severance under the Executive
Severance Pay Plan, any unvested Stock Options shall vest pro rata based on full
years from the Grant Date to date of termination, divided by the number of years
from the Grant Date to the Vesting Date under the Agreement, and may be
exercised within 90 days following termination of employment.

2. Notwithstanding Section 2 of the Agreement, in the event of a termination of
employment due to a Change in Control that entitles the Participant to severance
under the Senior Executive Change in Control, all unvested Stock Options shall
vest in full if termination without Cause or Constructive Termination occurs
within 24 months (rather than 12 months) after a Change in Control, and may be
exercised during the 90 days following termination of employment.

Dated                     , 2013

 

SYMETRA FINANCIAL CORPORATION

By

 

 

Its

 

 

PARTICIPANT:

 

Name:

 

 